FILED
                            NOT FOR PUBLICATION                             DEC 26 2012

                                                                        MOLLY C. DWYER, CLERK
                    UNITED STATES COURT OF APPEALS                       U .S. C O U R T OF APPE ALS




                            FOR THE NINTH CIRCUIT



JUAN REYES PEREZ,                                No. 08-72523

              Petitioner,                        Agency No. A077-349-260

  v.
                                                 ORDER AND MEMORANDUM *
ERIC H. HOLDER, Jr., Attorney General,

              Respondent.



                     On Petition for Review of an Order of the
                         Board of Immigration Appeals

                     Argued and Submitted December 5, 2012
                              Pasadena, California

Before: WARDLAW, BEA, and N.R. SMITH, Circuit Judges.

       Juan Reyes Perez, a native and citizen of Mexico, petitions for review of the

Board of Immigration Appeals’ order dismissing his appeal from an immigration

judge’s decision ordering him removed for alien smuggling. See 8 U.S.C.




        *
             This disposition is not appropriate for publication and is not precedent
except as provided by 9th Cir. R. 36-3.
§ 1182(a)(6)(E)(i). We have jurisdiction under 8 U.S.C. § 1252, and we deny the

petition.1

       Assuming that Reyes’s testimony was credible, immigration officers’ threats

that Reyes would be deported or imprisoned if he did not admit the charges were

coercive, and his inculpatory statements should have been excluded. Bong Youn

Choy v. Barber, 279 F.2d 642, 647 (9th Cir. 1960) (suppressing as involuntary an

alien’s statement “obtained by the government by inducing fear through official

threats of prosecution”). Nevertheless, substantial evidence supports the agency's

alternative holding that Reyes is removable due to alien smuggling even excluding

his coerced statements. The record reflects that, when immigration officers asked

for identification for Reyes’s undocumented niece at primary inspection, Reyes

gave the immigration officer his daughter’s birth certificate, in an attempt to

provide the identification necessary to allow the niece to cross the border. This

affirmative act is sufficient to establish the elements of Reyes’s smuggling charge.

See 8 U.S.C. § 1182(a)(6)(E)(i); Aguilar Gonzalez v. Mukasey, 534 F.3d 1204,

1208-09 (9th Cir. 2008).

       PETITION DENIED.



       1
       We grant Reyes’s motion to file a substitute brief. The substitute brief
received on December 3, 2012 is deemed filed.

                                           2